 1   ZARINAH J. MUHAMMAD, ESQ.
 2   NEVADA BAR# 12830
     JUSTICE FORCE LAW GROUP
 3   6278 RUBY KINGLET
     LAS VEGAS, NV, 89148
 4   PHONE: 702-203-3530
     FAX: 702-251-3769
 5   ZARINAHATTORNEYATLAW@GMAIL.COM
 6   ATTORNEY FOR PLAINTIFFS

 7
                                UNITED STATES DISTRICT COURT
 8
                                  FOR THE DISTRICT OF NEVADA
 9

10   A.M., a minor by and through her natural          Case No.: 2:19-cv-00687-RFB-0VCF
     parent and guardian, ZARINAH
11   MUHAMMAD; ZARINAH MUHAMMAD
                                                       STIPULATION AND PROPOSED ORDER
12
                  Plaintiffs,                          TO EXTEND DEADLINES UNDER ECF NO.
13                                                     13
          v.
14                                                     (FIRST REQUEST)
     CLARK COUNTY SCHOOL DISTRICT;
15   JESUS JARA; A.J. ADAMS; FELICIA
     GONZALES; DIANE LEWIS;
16
     CHRISTOPHER SPARROW; JOHN DOE
17   DEFENDANTS I THROUGH X; and, ROE
     ENTITIES I THROUGH X
18
                      Defendants.
19

20

21          Plaintiffs A.M., a minor by and through her natural parent and guardian, ZARINAH

22   MUHAMMAD and ZARINAH MUHAMMAD (“Plaintiffs”) and Defendants CLARK

23   COUNTYSCHOOL DISTRICT; JESUS JARA; A.J. ADAMS; FELICIA GONZALES; DIANE

24   LEWIS; and CHRISTOPHER SPARROW (“Defendants”), by and through their attorneys of

25   record, hereby stipulate and agree pursuant to Local Rule 7-1 as follows:

26
27

28
 1          1.      Whereas, on March 9, 2020, the Court held a hearing on Defendants’ Motion to

 2   Dismiss (ECF No. 4). The Court granted Plaintiffs leave to amend their complaint and ordered

 3   Plaintiffs to file the amended complaint by March 30, 2020. ECF No. 13.

 4          2.      Whereas, the Court also ordered the parties to file a joint discovery plan/scheduling

 5   order by April 6, 2020. ECF No. 13.

 6          3.      Whereas, on March 15, 2020 Governor Sisolak announced the closure of all K-12

 7   schools in the State of Nevada; the Governor has since announced a statewide order mandating all

 8   non-essential businesses to remain closed for 30 days in light of the Coronavirus pandemic that is

 9   affecting the nation.

10          4.      Whereas, the parties are unable to meet the deadlines set by the Court on March 9,
11   2020 (ECF No. 13) due to the unexpected Coronoavirus pandemic and the effects of the same.
12   More specifically, Plaintiffs require additional time to gather information to file an amended
13   complaint and discovery cannot effectively proceed without an amended complaint on file.
14          5.      Whereas, the parties agree to a 30-day extension to the deadlines set by the Court
15   on March 9, 2020 (ECF No. 13). Plaintiffs’ amended complaint would be due April 29, 2020,
16   while the parties’ joint discovery plan/scheduling order would be due May 6, 2020.
17   …
18   …
19   …
20   …
21   …
22   …
23   …
24   …
25   …
26   …
27

28


                                                 Page 2 of 3
 1          6.     Whereas, this is the first request for an extension regarding the filing of Plaintiffs’

 2   amended complaint and the time to file a stipulated discovery plan/scheduling order, which is

 3   made in good faith, not for the purposes of delay, and neither party is prejudiced by the brief

 4   extension.

 5

 6   DATED: March 26, 2020                                DATED: March 26, 2020

 7   CLARK COUNTY SCHOOL DISTRICT                         JUSTICE FORCE LAW GOUP LLC
     OFFICE OF THE GENERAL COUNSEL
 8
     By: /s/ Crystal J. Herrera                           By: /s/ Zarinah J. Muhammad
 9   Crystal J. Herrera (#12396)                          Zarinah J. Muhammad (#12830)
10   5100 West Sahara Avenue                              6278 Ruby Kinglet
     Las Vegas, NV, 89146                                 Las Vegas, NV, 89148
11   Attorney for the Defendants                          Attorney for the Plaintiff

12

13

14                                                ORDER

15                                                IT IS SO ORDERED.

16                                              ________________________________
17                                              RICHARD F. BOULWARE, II
                                                  __________________________________________
                                                UNITED   STATES DISTRICT JUDGE
18
                                                DATED thisSTATES
                                                 UNITED    31st dayDISTRICT   JUDGE
                                                                    of March, 2020.
19
                                                  DATED: __________________________________
20

21

22

23

24

25

26
27

28


                                                 Page 3 of 3
